Citation Nr: 1740290	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-24 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea, including as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an increased rating for chronic left ankle sprain, currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for left ankle instability, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to December 1989 and from November 1990 to May 1991, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2012 rating decisions.

In June 2014 and April 2017, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

A hearing was held in June 2017 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.

Sleep Apnea

The Veteran essentially contends that his service-connected PTSD caused depression, which caused him to overeat, which caused obesity, which caused sleep apnea. He does not assert that sleep apnea was manifested in service. 

At his June 2017 Board hearing, the Veteran testified that he was first diagnosed with sleep apnea in 2007. He stated that his PTSD caused depression, which caused him to eat more, which caused weight gain and sleep apnea. He said he gained 50 pounds or more between 1991 to 2007, after returning from the Gulf War. He said his depression and stress caused him to eat more. 

The file contains a November 2010 private medical opinion by Dr. M. and a July 2012 VA medical opinion as to this claim, but the Board finds that both of these medical opinions are inadequate, and that another medical opinion is required.

In November 2010, Dr. M., a board-certified physician in pulmonary disease and sleep medicine, stated that he currently treated the Veteran for obstructive sleep apnea (OSA), that the Veteran had a history of PTSD and depression after serving in the Gulf War in 1991, and reported a 40-pound weight gain during this time. He also reported experiencing sleep disturbances which led him to undergo a nocturnal polysomnogram, which showed OSA. Dr. M. opined that the Veteran's PTSD and depression led to a substantial weight gain which ultimately led to a diagnosis of OSA, and that the Veteran's OSA was secondary to his PTSD. Dr. M.'s opinion appears to be based solely on the Veteran's reported history and is not supported by an adequate rationale, and is therefore inadequate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A report of a July 2012 VA examination reflects that the examiner diagnosed OSA, and opined that there is no direct medical link per the medical literature between PTSD and sleep apnea, and therefore his sleep apnea is less likely than not secondary to his service-connected PTSD. This medical opinion is inadequate as the examiner did not provide a medical opinion as to whether current sleep apnea was aggravated by service-connected PTSD. See 38 C.F.R. § 3.310(b). Moreover, the examiner did not consider the Veteran's theory that PTSD caused overeating, then obesity, then sleep apnea.

The Board notes that in a July 2002 statement, the Veteran reported multiple joint pains, and shortness of breath, and said things such as long walks, sports or climbing stairs had become problems. In a September 2003 VA mental health initial evaluation, the Veteran reported that he had difficulty sleeping more than 2-3 hours per night and flashbacks. He reported a weight gain of 40 pounds over the past 3-4 years; he said he used to enjoy running and working out, but although he continued to do this on occasion it did not pique his interest as it once did.

This issue is remanded for a supplemental VA medical opinion based on review of the claims file, to include the VA and private medical opinions discussed above. 

Left Ankle

Separate ratings have already been assigned for the Veteran's service-connected left ankle disabilities. Service-connected chronic left ankle strain is rated as 10 percent disabling under Diagnostic Code 5271, and left ankle instability is rated as 10 percent disabling by analogy under Diagnostic Codes 5299-5257.

The Veteran most recently underwent a VA examination to assess the severity of his service-connected left ankle disability in July 2014. Subsequently, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and non-weight-bearing and if possible, with range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

The July 2014 VA examination report does not include range of motion testing for pain on both active and passive motion or with weight-bearing and non-weight-bearing, as required by Correia. Therefore, the Board finds that a remand is necessary in order to conduct another VA examination. See 38 C.F.R. § 4.59 (2016); Correia, 28 Vet. App. at 170. Moreover, at his June 2017 Board hearing, the Veteran testified that his left ankle disability had worsened since his last VA examination. The examiner should determine the current level of severity of his service-connected left ankle disability. 38 C.F.R. § 4.2; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Ongoing relevant medical records should also be obtained. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA and/or private medical records of treatment or evaluation of sleep apnea and a left ankle disability, and associate them with the claims file.

2. Obtain a supplemental VA medical opinion as to the etiology of the Veteran's current sleep apnea. The claims file must be made available to and reviewed by the examiner. An examination need only be conducted if deemed necessary by the examiner.

Based on a review of the record, including the November 2010 private medical opinion by Dr. M., and the July 2012 VA medical examination, the examiner should address the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that that the Veteran's sleep apnea was incurred in service or is otherwise related to service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that that the Veteran's sleep apnea was caused or permanently worsened by a service-connected disability (currently PTSD and left ankle disabilities)?

The examiner should comment on the Veteran's contention that his service-connected PTSD caused him to overeat, which caused obesity, which caused sleep apnea. 

The examiner must provide an adequate supporting rationale for each opinion expressed. 

3. Schedule the Veteran for a VA left ankle examination to determine the current severity of his service-connected left ankle disabilities. The electronic claims file must be reviewed by the examiner. All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail. 

The examiner should report all range of motion measurements in degrees for both ankles, and, to the extent possible, the ankle joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing. Range of motion for the left ankle should be tested actively and passively, and after repetitive use. The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups. If so, the examiner is asked to describe the additional loss in terms of degrees, if possible. 

The examiner should also comment on the degree of lateral instability of the left ankle.

If the examiner is unable to conduct any of the required testing, he or she should clearly explain why. Any opinions expressed by the examiner must be accompanied by a complete rationale.

4. Readjudicate the claims on appeal in light of all of the evidence of record, and with consideration of all potentially relevant Diagnostic Codes. If the issues remain denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


